DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “the '959 publication is not related to memory foam products having a flexible gel layer attached to one side thereof. Furthermore, the '959 publication calls for a gel layer that is solid and has a phase change to a liquid from a solid when it is in contact with a person's body. Thus, the gel layer of the ';959 publication is solid and not flexible until it is heated by a body. This leads away from providing a flexible gel layer attached to one side of a memory foam layer.”
Examiner notes that the flexible gel is taught by the primary reference, and the 959 publication merely modifies the shape of the gel in the primary reference. Thus the flexible gel is not being taught by the 959 publication. 
Applicant’s additional remarks relate to the amendments, which are being taught by the new Genao reference, and thus the remarks do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Alletto (US Patent Application Publication 20160166092) in view of Namalovan (US Patent 9138084). 
Regarding claim 1, Genao teaches a bedding product having an integrated cooling layer therein, the bedding product comprising: a single flexible gel layer (Figure 1; 138) having an outside surface, a bonding surface opposite the outside surface, and a length and a width defining a gel layer perimeter; a memory foam layer (Figure 1; 160) surrounding the gel layer perimeter and disposed on the bonding surface of the flexible gel layer; and a textile covering layer (Figure 3; 300) having a first rectangular portion and a second rectangular portion affixed on a perimeter thereof to the first rectangular portion for retaining the flexible gel layer and memory foam layer therebetween (Figure 3; the cover 300 has various rectangular portions), the textile covering layer have a cooling surface (Paragraph 28, silk is a cooling surface), an opposing surface opposite the cooling surface. Genao does not teach at least one vent disposed adjacent to an edge portion of the first or second rectangular portion, wherein the flexible gel layer contains a plurality of hexagonal prism-shaped protrusions on the outside surface thereof, and wherein the memory foam layer has a plurality of air conduits therein orthogonal to a longitudinal axis of the memory foam layer for air flow communication with the at least one vent. Abramson teaches wherein the flexible gel layer contains a plurality of hexagonal prism-shaped protrusions on the outside surface thereof (Figures 8a, 8b, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the gel layer of Alletto to have hexagonal protrusions because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Alletto teaches at least one vent disposed adjacent to an edge portion of the first or second rectangular portion (Figure 16; 84). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include a vent as in Alletto in order to increase air flow and thus cool the user. Namalovan teaches wherein the memory foam layer has a plurality of air conduits therein orthogonal to a longitudinal axis of the memory foam layer for air flow communication with the at least one vent (Figure 1; 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include air conduits as in Namalovan in order to increase air flow and thus cool the user.
Regarding claim 4, Genao teaches the bedding product is a pillow (Figure 1; as shown). 
Regarding claim 6, Alletto teaches the at least one vent comprises a woven polyester mesh (Paragraph 6 “The ports each comprise a mesh material having a third porosity that is greater than the second porosity.” And “The open cell construction is formed by strands defining a mesh configuration. The strands comprise polyester and are connected at points of intersection of the strands”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include a vent as in Alletto in order to increase air flow and thus cool the user.
Regarding claim 7, Alletto teaches the bedding product contains a first vent and a second vent disposed on opposing edge portions of the first rectangular portion (Figure 15 shows there are vents on all four sides of the pillow). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include a vent as in Alletto in order to increase air flow and thus cool the user.
Regarding claim 9, Genao does not teach the memory foam layer has a thickness ranging from about 6 to about 16 cm. Namolovan teaches the memory foam layer has a thickness ranging from about 6 to about 16 cm (Column 5, lines 1-14 state that the two memory foam layers (the non gel layers) may be 44.5 mm and 10-40 mm which would add up to 54.5 mm to 84.5 mm or 5.45-8.45 centimeters). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the memory foam layer of Genao to be about 6 to 16 cm in order to “attain the proper sleeping posture.” (Namolovan Column 5; line 3).
Claim(s) 2, 3, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Alletto (US Patent Application Publication 20160166092) in view of Namalovan (US Patent 9138084) in view of Ives (US Patent 20160073800).
Regarding claim 2, Genao does not teach the flexible gel layer comprises a polyurethane foam gel layer. lves teaches he flexible gel layer comprises a polyurethane foam gel layer (Paragraph 19). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the gel of Genao to be polyurethane because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 3, Genao does not teach the memory foam layer comprises a polyurethane memory foam material. lves teaches the memory foam layer comprises a polyurethane memory foam material (Paragraph 17). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam of Genao to be polyurethane because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Genao does not teach the flexible gel layer has a thickness ranging from about 4 to about 8 mm. Ives teaches a thickness ranging from about 4 to about 8 mm (Paragraph 20). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam of Genao to be between 4 and 8 mm thick because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Genao does not teach the textile covering layer comprises at least one woven polyester mesh vent therein. Alletto teaches the textile covering layer comprises at least one woven polyester mesh (Paragraph 6 “The ports each comprise a mesh material having a third porosity that is greater than the second porosity.” And “The open cell construction is formed by strands defining a mesh configuration. The strands comprise polyester and are connected at points of intersection of the strands”) vent therein (Figure 1; 52). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include a vent as in Alletto in order to increase air flow and thus cool the user.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Alletto (US Patent Application Publication 20160166092) in view of Namalovan (US Patent 9138084) in view of Sanders (US Patent Application Publication 20110185500).
Regarding claim 5, Genao does not teach the textile covering material comprises a mixture of polyolefin and polyester fibers. Sanders teaches the textile covering material comprises a mixture of polyolefin and polyester fibers (Paragraph 74). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the material of Alletto because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Alletto (US Patent Application Publication 20160166092) in view of Namalovan (US Patent 9138084) in view of Werner (US Patent Application Publication 20180140116).
Regarding claim 10, Genao does not teach the flexible gel layer and memory foam layer have from 8 to 15 air conduits disposed from the outside surface of the flexible gel layer through the memory foam layer, wherein each air conduit has a diameter ranging from 5 to 10 mm. Namolovan teaches the flexible gel layer and memory foam layer have from 8 to 15 air conduits disposed from the outside surface of the flexible gel layer through the memory foam layer (Figure 1; 14 as shown, see also Column 5, lines 34-39). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam and gel layers of Genao to include air conduits through both layers in order to increase airflow throughout the pillow and thus increase comfort. Werner teaches wherein each air conduit has a diameter ranging from 5 to 10 mm (Paragraph 71 “the holes 202 have a diameter of six tenths of a centimeter (0.6 cm)”[6 mm]). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to make the holes have a diameter of 5 to 10 mm because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Namalovan (US Patent 9138084) in view of Ives (US Patent 20160073800).
Regarding claim 11, Genao teaches a method for making a bedding product having a cooling surface, comprising: forming a flexible gel layer (Figure 1; 138) from a composition; wherein the flexible gel layer is disposed on only one side of the memory foam layer (Figure 1; 160). Genao does not teach forming the gel layer from a polyurethane composition, curing the flexible gel layer to provide a cured flexible gel layer; placing the cured flexible gel layer in a mold; pouring a polyurethane foam composition in the mold to cover the cured flexible gel layer and to surround a perimeter of the cured flexible gel layer; and curing the polyurethane foam composition to provide a memory foam layer adjacent to the flexible gel layer, and wherein the memory foam layer has a plurality of air conduits therethrough orthogonal to a longitudinal axis of the memory foam layer. Namalovan teaches wherein the memory foam layer has a plurality of air conduits therein orthogonal to a longitudinal axis of the memory foam layer (Figure 1; 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cover of Genao to include air conduits as in Namalovan in order to increase air flow and thus cool the user. lves teaches the flexible gel layer is formed from a polyurethane composition (Paragraph 17), curing the flexible gel layer to provide a cured flexible gel layer; placing the cured flexible gel layer in a mold (Paragraphs 26-28 describe gel sheets and gel inserts being positioned against the vacuum holes to hold them in place, this would require the gel inserts to be cured in order to work); pouring a polyurethane foam composition in the mold to cover the cured flexible gel layer and to surround a perimeter of the cured flexible gel layer (Paragraph 29); and curing the polyurethane foam composition to provide a memory foam layer adjacent to the flexible gel layer (Paragraph 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow of Genao to be formed as in Ives in order to create a secure gel and foam layered pillow to allow the pillow to have cooling properties.
Regarding claim 12, Genao teaches encasing the memory foam layer and flexible gel layer in a textile covering material (Figure 3; 300).
Regarding claim 15, Genao does not teach the flexible gel layer has a thickness ranging from about 4 to about 8 mm. Ives teaches the flexible gel layer has a thickness ranging from about 4 to about 8 mm (Paragraph 20). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam of Genao to be between 4 and 8 mm thick because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Genao does not teach the memory foam layer has a thickness ranging from about 6 to about 16 cm. Namolovan teaches the memory foam layer has a thickness ranging from about 6 to about 16 cm (Column 5, lines 1-14 state that the two memory foam layers (the non gel layers) may be 44.5 mm and 10-40 mm which would add up to 54.5 mm to 84.5 mm or 5.45-8.45 centimeters). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the memory foam layer of Genao to be about 6 to 16 cm in order to “attain the proper sleeping posture.” (Namolovan Column 5; line 3).
Regarding claim 17, Namalovan teaches the flexible gel layer and memory foam layer have from 8 to 15 air conduits disposed therethrough. (Figure 1; 14 as shown, see also Column 5, lines 34-39). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam and gel layers of Genao to include air conduits through both layers in order to increase airflow throughout the pillow and thus increase comfort.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genao (US Patent Application Publication 20180317677) in view of Namalovan (US Patent 9138084) in view of Ives (US Patent 20160073800) in view of Sanders (US Patent Application Publication 20110185500).
Regarding claim 13, Genao does not teach the textile covering material comprises a mixture of polyolefin and polyester fibers. Sanders teaches the textile covering material comprises a mixture of polyolefin and polyester fibers (Paragraph 74). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the material of Alletto because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619